DETAILED ACTION
Claim Rejections - 35 USC § 103
1. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1-6 and 9-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCann (US Patent Publication 2012/0152180) in view of Miller (US Patent Publication 2019/0001236).  
	a. Regarding claim 1, McCann teaches a pet toy comprising a first ring section 10 comprising a rigid first body 11 with an outer peripheral surface [dispenser 10 is composed of a flexible material of relatively stiff plastic or rubber formed into a thin disc like member 11 having an annular border 12 circumscribing the perimeter of the holder 10 [0022]] and a connector 31 [hoops 31 which are loosely coupled around the ring 24 [0023]], and a second ring section 22 comprising a second body 23 connected to the first body by connector 31, the second body being at least partially elastic [outer circular ring 23 formed from a plurality of strips of fabric 26, preferably of woven nylon, which are intertwined as shown in FIG. 5 into a plaited spiral geometry [0023]].
	McCann does not specifically teach the first body including a groove and the second body sized and configured to be removably positioned within at least a portion of the groove. Miller teaches the first body 10 including a groove 26 and the second body 12 sized and configured to be removably positioned within at least a portion of the groove [FIG. 4 shows a zoomed-in view of a portion A of the disc 1 shown in FIG. 3. As illustrated in FIG. 4 the first and second portions 10, and 12, are connected by a connection seam 26. In some embodiments, the first portion 10 and the second portion 12 may be detachable. In such embodiments, the first and second portions 10,12 can be joined mechanically by way of, for example, a lip and boot attachment [0041]] for the purpose of providing a flying disc toy with a central portion comprising a first material and a detachable rim portion comprising a second material joined by way of a lip and boot attachment beneficial for providing the user with improved leverage and control to increase a maximum thrust the user may impart to the disc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McCann to include the first body with a groove and the second body sized and configured to be removably positioned within at least a portion of the groove as taught by Miller because doing so would have provided a flying disc toy with a central portion comprising a first material and a detachable rim portion comprising a second material joined by way of a lip and boot attachment beneficial for providing the user with improved leverage and control to increase a maximum thrust the user may impart to the disc.  
	b. Regarding claim 2, McCann in view of Miller teaches (references to McCann) the pet toy according to claim 1 having the first body [dispenser 10 is composed of a flexible material of relatively stiff plastic or rubber formed into a thin disc like member 11 having an annular border 12 circumscribing the perimeter of the holder 10 [0022]]. McCann in view of Miller does not specifically teach the first body has a toroidal shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McCann in view of Miller to include a first body that has a toroidal shape because doing so would have provided a simple aerodynamic shape suitable for a flying toy and since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
c. Regarding claim 3, McCann in view of Miller teaches (references to McCann) the pet toy according to claim 1 having connector 31 configured to connect the second ring section to the first ring section [hoops 31 which are loosely coupled around the ring 24 [0023]]. McCann in view of Miller teaches (references to Miller) the pet toy according to claim 1 having groove 26. McCann in view of Miller does not specifically teach the connector is configured to enable the second ring section to be at least partially removed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McCann in view of Miller to include a connector configured to enable the second ring section to be at least partially removed because doing so would have provided for easy disassamby for replacement or repair and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.   
d. Regarding claim 4, McCann in view of Miller teaches (references to McCann) the pet toy according to claim 1 wherein the second body is formed from a rope to be pliable [outer circular ring 23 formed from a plurality of strips of fabric 26, preferably of woven nylon, which are intertwined as shown in FIG. 5 into a plaited spiral geometry [0023]].
e. Regarding claim 5, McCann in view of Miller teaches (references to McCann) the pet toy according to claim 1 wherein connector 31 forms a through passage for the second body [hoops 31 which are loosely coupled around the ring 24 and then fastened together to the outer end of each of the extended arms 29 of the fabric section 27. An edge portion of fabric 32 may be fastened by sewing to the periphery of the fabric section 27 between the extended arms 29 [0023]].
McCann in view of Miller does not specifically teach the connector is integral with the first body. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McCann in view of Miller to include a connector that is integral with the first body because doing so would have provided for a simpler toy having fewer parts and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
f. Regarding claim 6, McCann in view of Miller teaches (references to McCann) the pet toy according to claim 5 wherein the connector 31 is attached to first and second sides [hoops 31 which are loosely coupled around the ring 24 and then fastened together to the outer end of each of the extended arms 29 of the fabric section 27 [0023]]. McCann in view of Miller teaches (references to Miller) the pet toy according to claim 5 wherein groove 26 is formed by first and second sides [FIG. 4 shows a zoomed-in view of a portion A of the disc 1 shown in FIG. 3. As illustrated in FIG. 4 the first and second portions 10, and 12, are connected by a connection seam 26. In some embodiments, the first portion 10 and the second portion 12 may be detachable. In such embodiments, the first and second portions 10,12 can be joined mechanically by way of, for example, a lip and boot attachment [0041]]. Please note in the combination of McCann and Miller the groove is formed by first and second sides and the connector is attached to the first and second sides.
g. Regarding claim 9, McCann in view of Miller teaches (references to Miller) the pet toy according to claim 1 wherein wherein an outer diameter of groove 26 is substantially the same as an inner diameter of the second body [FIG. 4 shows a zoomed-in view of a portion A of the disc 1 shown in FIG. 3. As illustrated in FIG. 4 the first and second portions 10, and 12, are connected by a connection seam 26. In some embodiments, the first portion 10 and the second portion 12 may be detachable. In such embodiments, the first and second portions 10,12 can be joined mechanically by way of, for example, a lip and boot attachment [0041]].
h. Regarding claim 10, McCann in view of Miller teaches (references to Miller) the pet toy according to claim 1 wherein the second body is configured to be held in groove 26 by a friction fit [FIG. 4 shows a zoomed-in view of a portion A of the disc 1 shown in FIG. 3. As illustrated in FIG. 4 the first and second portions 10, and 12, are connected by a connection seam 26. In some embodiments, the first portion 10 and the second portion 12 may be detachable. In such embodiments, the first and second portions 10,12 can be joined mechanically by way of, for example, a lip and boot attachment [0041]].
i. Regarding claim 11, McCann in view of Miller teaches (references to Miller) the pet toy according to claim 1 wherein second body 12 is formed from a compressible material [second portion 12 can comprise a second material; second material may comprise elastomer foam [0034]].
j. Regarding claim 12, McCann in view of Miller teaches (references to Miller) the pet toy according to claim 11 wherein groove 26 is configured to compress second body 12 when the second body is disposed with the groove [FIG. 4 shows a zoomed-in view of a portion A of the disc 1 shown in FIG. 3. As illustrated in FIG. 4 the first and second portions 10, and 12, are connected by a connection seam 26. In some embodiments, the first portion 10 and the second portion 12 may be detachable. In such embodiments, the first and second portions 10,12 can be joined mechanically by way of, for example, a lip and boot attachment [0041]].
k. Regarding claim 13, McCann in view of Miller teaches (references to Miller) the pet toy according to claim 1 wherein second body 23 has a first inner diameter defined when the second body is in a relaxed state and being less than an outermost diameter of first body 10, and the second body configured to be stretched [second portion 12 can comprise a second material; second material may comprise elastomer foam [0034]] to increase the first inner diameter to a second inner diameter enabling the second body to traverse the outmost diameter [disc 1 has a diameter d from an outermost portion of the rim of the disc 1 to another outermost portion that passes through a center of the disc 1. The diameter d may be about 274 mm. The diameter d may be in a range of, for example, 250 mm to 290 mm, in a range of, for example, 265 mm to 280 mm, etc. [0036]] and be positioned within groove 26 [FIG. 4 shows a zoomed-in view of a portion A of the disc 1 shown in FIG. 3. As illustrated in FIG. 4 the first and second portions 10, and 12, are connected by a connection seam 26. In some embodiments, the first portion 10 and the second portion 12 may be detachable. In such embodiments, the first and second portions 10,12 can be joined mechanically by way of, for example, a lip and boot attachment [0041].
l. Regarding claim 14, McCann in view of Miller teaches (references to Miller) the pet toy according to claim 1 wherein groove 26 is arcuate and opens in a radial direction [FIG. 4 shows a zoomed-in view of a portion A of the disc 1 shown in FIG. 3. As illustrated in FIG. 4 the first and second portions 10, and 12, are connected by a connection seam 26. In some embodiments, the first portion 10 and the second portion 12 may be detachable. In such embodiments, the first and second portions 10,12 can be joined mechanically by way of, for example, a lip and boot attachment [0041].
m. Regarding claim 15, McCann teaches a method of manufacturing a pet toy comprising molding a first ring section 10 comprising a rigid first body 11 with an outer peripheral surface [dispenser 10 is composed of a flexible material of relatively stiff plastic or rubber formed into a thin disc like member 11 having an annular border 12 circumscribing the perimeter of the holder 10 [0022]] and connector 31 and connecting a second ring section 22 comprising a second body 23 to the first ring section by connector 31 [hoops 31 which are loosely coupled around the ring 24 [0023]], second body 23 being at least partially elastic [outer circular ring 23 formed from a plurality of strips of fabric 26, preferably of woven nylon, which are intertwined as shown in FIG. 5 into a plaited spiral geometry [0023]] 
McCann does not specifically teach molding a first body including a groove and a second body sized and configured to be removably positioned within at least a portion of the groove. Miller teaches molding a first body 10 including groove 26 and second body 12 sized and configured to be removably positioned within at least a portion of the groove  [FIG. 4 shows a zoomed-in view of a portion A of the disc 1 shown in FIG. 3. As illustrated in FIG. 4 the first and second portions 10, and 12, are connected by a connection seam 26. In some embodiments, the first portion 10 and the second portion 12 may be detachable. In such embodiments, the first and second portions 10,12 can be joined mechanically by way of, for example, a lip and boot attachment [0041]] for the purpose of providing a flying disc toy with a central portion comprising a first material and a detachable rim portion comprising a second material joined by way of a lip and boot attachment beneficial for providing the user with improved leverage and control to increase a maximum thrust the user may impart to the disc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McCann to include the first body with a groove and the second body sized and configured to be removably positioned within at least a portion of the groove as taught by Miller because doing so would have provided a flying disc toy with a central portion comprising a first material and a detachable rim portion comprising a second material joined by way of a lip and boot attachment beneficial for providing the user with improved leverage and control to increase a maximum thrust the user may impart to the disc.  
n. Regarding claim 16, McCann in view of Miller teaches (references to McCann) the method of claim 15 includes molding a first ring section [dispenser 10 is composed of a flexible material of relatively stiff plastic or rubber formed into a thin disc like member 11 having an annular border 12 circumscribing the perimeter of the holder 10 [0022]] and forming connector 31 to connect the second ring section to the first ring section [hoops 31 which are loosely coupled around the ring 24 [0023]]. McCann in view of Miller teaches (references to Miller) the pet toy according to claim 1 having groove 26. McCann in view of Miller does not specifically teach the connector enables the second ring section to be at least partially removed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McCann in view of Miller to include a connector that enables the second ring section to be at least partially removed because doing so would have provided for easy disassamby for replacement or repair and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.   
o. Regarding claim 17, McCann in view of Miller teaches (references to McCann) the method of claim 15 includes molding a first ring section [dispenser 10 is composed of a flexible material of relatively stiff plastic or rubber formed into a thin disc like member 11 having an annular border 12 circumscribing the perimeter of the holder 10 [0022]] and connector 31 forms a through passage for the second body [hoops 31 which are loosely coupled around the ring 24 and then fastened together to the outer end of each of the extended arms 29 of the fabric section 27. An edge portion of fabric 32 may be fastened by sewing to the periphery of the fabric section 27 between the extended arms 29 [0023]].
McCann in view of Miller does not specifically teach the connector is integral with the first body. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McCann in view of Miller to include a connector that is integral with the first body because doing so would have provided for a simpler toy having fewer parts and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
p. Regarding claim 18, McCann in view of Miller teaches (references to Miller) the method of claim 15 wherein second body 23 has a first inner diameter defined when the second body is in a relaxed state and less than an outermost diameter of first body 10, the second body configured to be stretched [second portion 12 can comprise a second material; second material may comprise elastomer foam [0034]] to increase the first inner diameter to a second inner diameter enabling the second body to traverse the outmost diameter [disc 1 has a diameter d from an outermost portion of the rim of the disc 1 to another outermost portion that passes through a center of the disc 1. The diameter d may be about 274 mm. The diameter d may be in a range of, for example, 250 mm to 290 mm, in a range of, for example, 265 mm to 280 mm, etc. [0036]] and be positioned within groove 26 [FIG. 4 shows a zoomed-in view of a portion A of the disc 1 shown in FIG. 3. As illustrated in FIG. 4 the first and second portions 10, and 12, are connected by a connection seam 26. In some embodiments, the first portion 10 and the second portion 12 may be detachable. In such embodiments, the first and second portions 10,12 can be joined mechanically by way of, for example, a lip and boot attachment [0041] and be positioned within groove 26 [FIG. 4 shows a zoomed-in view of a portion A of the disc 1 shown in FIG. 3. As illustrated in FIG. 4 the first and second portions 10, and 12, are connected by a connection seam 26. In some embodiments, the first portion 10 and the second portion 12 may be detachable. In such embodiments, the first and second portions 10,12 can be joined mechanically by way of, for example, a lip and boot attachment [0041].

3. 	Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCann (US Patent Publication 2012/0152180) in view of Miller (US Patent Publication 2019/0001236) and Ruyssenaars et al. (US Patent Publication 2015/0224378).
a. Regarding claim 7, McCann in view of Miller teaches (references to McCann) the pet toy according to claim 1 wherein the first body includes an inner radial surface [dispenser 10 is composed of a flexible material of relatively stiff plastic or rubber formed into a thin disc like member 11 having an annular border 12 circumscribing the perimeter of the holder 10 [0022]].
McCann in view of Miller does not specifically teach an inner radial surface configured to couple to a throwing device. Ruyssenaars teaches an inner radial surface 30 configured to couple to a throwing device 14 [The ring launching member 14 is constructed to accommodate a ring device 30, shown in FIG. 1C [0094]] for the purpose of providing a toy for throwing and catching a ring device with an inner radial surface configured to couple to and be launched from a throwing device in a rotary manner resulting in a more spectacular sports and game product.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McCann in view of Miller to include an inner radial surface configured to couple to a throwing device taught by Ruyssenaars because doing so would have provided a toy for throwing and catching a ring device with an inner radial surface configured to couple to and be launched from a throwing device in a rotary manner resulting in a more spectacular sports and game product.  
b. Regarding claim 8, McCann in view of Miller and Ruyssenaars teaches (references to Ruyssenaars) the pet toy according to claim 1 wherein the inner radial surface is arcuate [The ring launching member 14 is constructed to accommodate a ring device 30, shown in FIG. 1C [0094]].

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643